Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant's election with traverse of Group I (claims 1-4 and 10-12) in the reply filed on 01/10/2022 is acknowledged.  The traversal is on the ground(s) that:
Applicant respectfully disagrees that the claims subject to the outstanding Restriction Requirement are in fact drawn to multiple categories of inventions. In support of Applicant's position, Applicant submits that further to the outstanding International Preliminary Report on Patentability of the International Application PCT/EP2019/079185, from which the instant Application is a National Phase entry into the United States Patent Office, claims 1-15 were found not only to be novel and inventive over the prior art of record - the instant claims having been previously amended to conform to the claims 1-15 - but also that the concepts in both the independent claims are novel and so features included in both independent claims are linked by relevant features. As such, Applicant respectfully submits that the claims as submitted in this national stage application are in fact linked by a technical relationship to form a single general concept as per the requirement of unity of invention.   

This is not found persuasive because such traversal does not address, let alone acknowledge, the reasons for lack of unity detailed in the Restriction Requirement.  Applicant’s citation to the International Preliminary Report is unpersuasive as the information contained therein is not relevant to the issue at hand.  See MPEP 1893.03 (d).  Here, the instant application is a national stage application and the examiner as provided a cogent reasoning for lack of unity.
The requirement is still deemed proper and is therefore made FINAL.
Claims 14-17 and 23-25 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected invention, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on 01/10/2022.
Claim Objections
Claim 1 is objected to because of the following informalities:  “in the range 300 to 1000 nm” should be “in the range of 300 to 1000 nm.”  
Claim 11 and 12 are objected to because of the following informalities:  “the illuminated region” should be “an illuminated region.”  
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


	Claims 1-4 and 10-12 are rejected under 35 U.S.C § 112(b), or for pre-AIA  applications (second paragraph), as being indefinite for failing to particularly point out and distinctly claim the subject matter which applicant(s) regard as the invention.  Specifically, the claims recite limitations that are vague, indefinite, and/or confusing.
	Regarding claim 1, the recitation of “the optical unit” in lines 17-18 renders the claim indefinite as “the optical unit” lacks proper antecedent basis and it is unclear what optical unit is being referenced.
Regarding claim 1, the recitation of “at least one element selected from the laser beam guiding device, the optical unit, the machining laser source and the illumination laser source is configured to generate a focus of the illumination laser beam and a focus of the machining laser beam which are axially apart from one another” renders the claim indefinite as it is unclear, in what way, the machining laser source is configured to 
Regarding claim 1, the recitation of “the spectral range of the illumination laser beam includes a second wavelength” renders the claim indefinite as it is unclear if the second wavelength refers to the wavelength “in the range 300 to 1000 nm” previously recited or to another wavelength.
Regarding claim 4, the recitation of “at least one of a unit and a dichroic mirror” renders the claim indefinite as it is unclear what is meant by “a unit.”  Here, “unit” is a non-structural term and is used without connection to a specific function (assuming the deflecting function pertains to the dichroic mirror).  It is unclear what structure(s) are intended to be included/excluded by the use of “a unit.”
Regarding claim 11, the recitation of “at least one of a unit and at least one diffractive optical element” renders the claim indefinite as it is unclear what is meant by “a unit.”  Here, “unit” is a non-structural term and is used without connection to a specific function (assuming the beamforming function pertains to the diffractive optical element).  It is unclear what structure(s) are intended to be included/excluded by the use of “a unit.”


Claim Rejections - 35 USC § 103

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-4 and 10-12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kuba et al. (U.S. Publication 2017/0043431), in view of Schurmann et al. (U.S. Publication 2013/0068738), Rockwell (U.S. Publication 2013/0294728), and in view of Nomaru (U.S. Publication 2008/0170243).
Regarding claim 1, Kuba teaches a machining apparatus (para. 0001; laser processing head apparatus) for at least one of laser machining (Figure 3A/3B and paragraph 0017; laser welding of the processing material) and laser cutting a workpiece (Figures 4A/4B and paragraph 0018; laser cutting of the processing material), the machining apparatus (figure 1) comprising: 

    PNG
    media_image1.png
    761
    373
    media_image1.png
    Greyscale

a machining laser source configured to generate a machining laser beam (laser beam for processing 10; para. 0036) (para. 0037 discloses that laser beam 10 is generated by a solid-state laser or fiber laser having a wavelength around 1000-1100 nm) (para. 0056 states that beam 10 has a wavelength of 1030 to 1070 nm
an illumination laser source (light source for illumination 18) having a power configured to generate an illumination laser beam (4) having a spectral range (para. 0046 discloses 18 being a near-infrared laser diode that generates beam 4 having a wavelength of 700 to 1000 nm); 
an outlet opening (shown above in figure 1 where beam 4 and 10 exit) for the machining laser beam (10) and the illumination laser beam (4); 
a laser beam guiding device (transmission fiber 19, reflection mirror 8, condensing lens 7) configured to guide the machining laser beam (10) and the illumination laser beam (4) coaxially through the outlet opening (as shown in Fig. 1) (para. 0048; “The optical axis of the illumination light 4 is disposed approximately in parallel with the optical axis of the reflected laser beam for processing 10A”); and  
wherein, the central wavelength of the spectral range of the illumination laser beam (4) is in the range 300 to 1000 nm (para. 0046 and 0056; 700 to 1000 nm); 
wherein at least one element selected from the laser beam guiding device (19, 8, 7), the optical unit (7), the machining laser source (solid state or fiber laser) and the illumination laser source (18) is configured to generate (condensing lens 7 has a focal length-para. 0043) a focus of the illumination laser beam and a focus of the machining laser beam (with respect to the optical axis in the direction of irradiation towards workpiece 3) (para. 0047; “The illumination light 4 passes through the transmission fiber 19 is processed by the illumination optical system 2 
wherein the machining laser source and the illumination laser source are configured to generate different spectral ranges of the laser beams generated thereby (different wavelengths detailed above); and
wherein the spectral range of the machining laser beam (10) includes a first wavelength and the spectral range of the illumination laser beam (4) includes a second wavelength that is less than the first wavelength (as detailed above).
Kuba is silent on the power of the illumination laser source being at least 50 mW and the spectral range of the illumination laser beam being a wavelength band having a width of less than 20 nm; wherein the power of the illumination laser source and the spectral range of the illumination laser beam are configured to generate an illumination by the illumination laser beam which is brighter than a self-emission of the workpiece in a machining region during laser machining; wherein the optical unit is dispersive and the 
	Schurmann teaches that it is known in the art of laser cutting devices (para. 0001; “a device or a laser cutting head for cutting a workplace by means of a working laser beam”) (figure 1; working laser beam 14 from optical fiber 24 and illumination device 44 having a light source 46 for illuminating a working area 48 on the workpiece 12-para. 0047) (para. 0048 and 0049 discloses that LEDs are suitable source for 46 or a laser light source) (para. 0052 discloses that the preferred wavelength of the light generated by source 46 is between 630 and 670 nm) (Here, light source 46/illumination device 44 is considered to correspond to illumination device 18 of Kuba. Also camera 32 of Schurmann corresponds to camera 6 of Kuba which images the workpiece) for the spectral range of the illumination laser beam being a wavelength band having a width of less than 20 nm (para. 0053; “the half value width or FWHM (full width at half maximum) of the wavelength passband of the filter 36 is to be selected such that precisely the 
Therefore, it would have been obvious to someone with ordinary skill in the art at the time the invention was filed to modify Kuba with Schurmann, by modifying the wavelength band of the illumination laser beam of Kuba, being inherently of some width, with the teachings of Schurmann, in order to allow for the workpiece to be uniformly illuminated without interfering in the recording of the workpiece by a camera (para. 0054).
	The combination of Kuba and Schurmann teaches each claimed limitation except for the power of the illumination laser source being at least 50 mW; wherein the power of the illumination laser source and the spectral range of the illumination laser beam are configured to generate an illumination by the illumination laser beam which is brighter than a self-emission of the workpiece in a machining region during laser machining; wherein the optical unit is dispersive and the focus of the illumination laser beam and the machining laser beam are axially apart from one another; wherein the laser beam guiding device comprises at least one transport fibre which is configured to guide the machining laser beam and the illumination laser beam coaxially; wherein the transport fibre has an inner fibre core; wherein the machining laser source and the illumination laser source are coupled to the transport fibre to guide the machining laser beam through the inner fibre core; 2Application No.: 17/288,533Attorney Docket No.: BYP 17 ZSResponse to Restriction Requirement dated 11/10/2021wherein the transport fibre has an outer fibre core enclosing at least one of the inner fibre core and a fibre cladding enclosing the inner or outer fibre core; and wherein the machining laser source and the illumination laser source are 
	Rockwell teaches that it is known in the art of laser systems (para. 0005) (Figure 1, high energy laser 102 and illuminator laser 104.  Paragraph 0030 discloses laser 102 has a wavelength of about 1 micron, which is 1000 nm.  This corresponds to the processing beam 10 of Kuba) (104 produces an illumination laser beam 110 used to illuminate a target, where the average power of beam 110 is much lower than that of beam 108-para. 0021) (para. 0038; beam 108 and 110 have a wavelength separation of about 30 nm to about 60 nm) for the power of the illumination laser source being at least 50 mW (para. 0021; average power of illumination beam 110 is about 1 kW).
	Rockwell further teaches using a laser beam guiding device comprises at least one transport fibre (optical fiber 116) which is configured to guide the machining laser beam and the illumination laser beam coaxially (para. 0023; “beams 108-112 are received at a beam combiner 114, which combines or otherwise arranges the beams 108-112 in a manner suitable for transport over an optical fiber 116. As described in more detail below, the beam combiner 114 could arrange multiple beams to enter into a common core of the optical fiber 116, and/or the beam combiner 114 could arrange multiple beams to enter different cores of the optical fiber 116. The beam combiner 114 includes any suitable structure for arranging multiple beams for transport through a common optical fiber”) (para. 0024; “The optical fiber 116 includes any suitable structure for carrying multiple laser beams, such as multiple high -power laser beams or at least one high -power laser beam and at least one other laser beam (such as an illumination beam and/or an alignment beam). Example implementations of the optical fiber 116 are 116) has an inner fibre core (Fig. 4 example, optical fiber 400 includes coaxial cores 402-404); wherein the machining laser source and the illumination laser source are coupled to the transport fibre to guide the machining laser beam through the inner fibre core (para. 0047; “the wavelengths that the cores 402-404 are designed for correspond to the high -power beam 108 and the illumination beam 110. The inner core 402 can be designed to support the beam having the better beam quality (such as the high -power beam 108), while the outer core 404 can be designed to support the beam having the worse beam quality (such as the illumination beam 110).”); 2Application No.: 17/288,533Attorney Docket No.: BYP 17 ZSResponse to Restriction Requirement dated 11/10/2021wherein the transport fibre has an outer fibre core (404) enclosing at least one of the inner fibre core (402) and a fibre cladding (cladding 406) enclosing the inner or outer fibre core (para. 0047; cores 402-404 are surrounded by cladding 406); and wherein the machining laser source and the illumination laser source are coupled to the transport fibre to guide the illumination laser beam at least partially through at least one of the outer fibre core and the fibre cladding (as detailed above).
	The advantage of combining the teachings of Rockwell is that in doing so would provide a power for the illumination laser source suitable for illuminating the workpiece (para. 0021), while providing a transport fiber that can accommodated multiple beams (para. 0031) of different wavelengths (para. 0047) and transport those beams from their respective sources to the workpiece (para. 0006) without suffering optical damage, significant attenuation, or significant degradation in beam quality (para. 0030).
Therefore, it would have been obvious to someone with ordinary skill in the art at the time the invention was filed to modify Kuba, as modified by Schurmann, with 
	The combination of Kuba, Schurmann, and Rockwell teach each claimed limitation including “wherein the power of the illumination laser source and the spectral range of the illumination laser beam are configured to generate an illumination by the illumination laser beam which is brighter than a self-emission of the workpiece in a machining region during laser machining.”
	Here, the “self-emission of the workpiece” is considered to refer to the material or article worked upon by the apparatus.  The "[i]nclusion of the material or article worked upon by a structure being claimed does not impart patentability to the claims." See MPEP 2115.  With respect to the illumination laser source, the combination teaches each structural limitation: Kuba teaching the wavelength range being between 700 nm to 1000 nm, which lies within the claimed range of 300 to 1000 nm; Schurmann teaching the illumination laser beam having a wavelength band having a width of less than 20 nm; and Rockwell teaching the power of the illumination laser beam being 1 kW, which satisfies the “at least 50 mW” limitation.  No additional structure or property of the illumination laser source is required by the claim.  Accordingly, the illumination 
The above combination is silent on wherein the optical unit is dispersive and the focus of the illumination laser beam and the machining laser beam are axially apart from one another.
Nomaru teaches that it is known in the art of laser machining devices (para. 0002) (Fig. 3; condensing lens 62 for condensing beam onto workpiece W-para. 0036) (condensing lens 62 corresponds to condensing lens 7 of Kuba) for the optical unit (62) to be dispersive (para. 0036; “lens having chromatic aberration such as a gradium lens, in which the refractive index differs depending on the wavelength of light. Therefore, the white beam incident on the chromatic aberration lens 62 is condensed in such a manner that the beam components with different wavelength have different focal distances (converging positions).”) 
Therefore, it would have been obvious to someone with ordinary skill in the art at the time the invention was filed to modify Kuba, as modified by Schurmann and Rockwell, with Nomaru, by substituting the condensing lens of Kuba, with the wavelength dependent condensing lens of Nomaru, in order provide a condensing lens that condenses the illumination laser beam and the machining laser beam (having different wavelengths) at different focal distances (para. 0036). Furthermore, using the condensing lens having a wavelength dependent refractive index would amount to a simple substitution of art recognized condensing lens performing the same function of condensing and focusing laser beams and the results of the substitution would have been predictable. (See MPEP 2144.06-II).

Regarding claim 2, the primary combination, as applied to claim 1, teaches each claimed limitation.
Kuba further teaches wherein the power of the illumination laser source is in the range of at least one of 100 mW to 3000 mW, 130 mW to 1000 mW and 150 mW to 300 mW; and/or wherein the central wavelength of the spectral range of the illumination laser beam is in the range at least one of 300 to 820 nm, 300 to 550 nm and 300 to 490 nm (para. 0046 discloses 18 being a near-infrared laser diode that generates beam 4 having a wavelength of 700 to 1000 nm); and/or wherein the spectral range of the illumination laser beam is a wavelength band having a width of less than at least one of 10 nm and 5 nm.  
Rockwell, as detailed above, teaches wherein the power of the illumination laser source is in the range of at least one of 100 mW to 3000 mW, 130 mW to 1000 mW and 150 mW to 300 mW (1 kW).
Regarding claim 3, the primary combination, as applied to claim 1, teaches each claimed limitation.
Kuba teaches wherein at least one element selected from the laser beam guiding device, the machining laser source and the illumination laser source is configured to generate an illuminated region of the workpiece which is at least one of larger, 1.5 times as large and twice as large as the machining region of the workpiece (See either Figure 3b or 4b, where imaging region 17 is larger than processing region 12) (para. 0042; “An irradiation beam diameter of the laser beam for processing 10 is 0.1 mm to 1 mm, a width of the weld bead 14 is about 0.1 mm to 3 mm, and the imaging region 17 is about 1 mm to 20 mm vertically and horizontally.”).  
Regarding claim 4, the primary combination, as applied to claim 1, teaches each claimed limitation.
	Kuba teaches wherein the laser beam guiding device comprises at least one element selected from the group consisting of: at least one optical unit for focusing at least one of the machining laser beam and the illumination laser beam (condensing lens).
Kuba teaches in an alternative embodiment (Fig. 15) for the guiding device to comprise at least one of a unit (condensing lens 7) and a dichroic mirror for at least partially deflecting at least one of the illumination laser beam the machining laser beam (mirror 8-para. 0036 and 0053) (para. 0125 discloses the use of a dichroic mirror on the optical path of beam 10, where “The dichroic mirror 50 transmits 99% or more of the laser beam for processing 10 and the processing point-reflected laser beam 20, and reflects 80% or more of the illumination light 4, the illumination light for imaging 4A, and the processing point-emitted light 21”-para. 0126).  
Therefore, it would have been obvious to someone with ordinary skill in the art at the time the invention was filed to modify Kuba, as modified by Schurmann, Rockwell, and Nomaru, by substituting the mirror of Kuba (Fig. 1), with the dichroic mirror of Kuba (Fig. 15), in order provide transmits 99% or more of the machining laser beam (processing beam) and reflects 80% or more of the illumination laser beam.
Regarding claim 10, the primary combination, as applied to claim 1, teaches each claimed limitation.
Kuba teaches an illuminated region of the workpiece which is at least one of larger, 1.5 times as large and twice as large as the machining region of the workpiece (See either Figure 3b or 4b, where imaging region 17 is larger than processing region 12) (para. 0042; “An irradiation beam diameter of the laser beam for processing 10 is 0.1 mm to 1 mm, a width of the weld bead 14 is about 0.1 mm to 3 mm, and the imaging region 17 is about 1 mm to 20 mm vertically and horizontally.”).  
Rockwell teaches, as detailed above, wherein the outer fibre core (404) has a first diameter and/or the fibre cladding (406) has a second diameter.
Regarding claim 11, the primary combination, as applied to claim 1, teaches each claimed limitation.
Kuba teaches wherein the laser beam guiding device has at least one of a unit (condensing lens 7) and at least one diffractive optical element for selective beamforming of the illumination laser beam (4) which is configured to generate an illuminated region of the workpiece which is at least one of larger, 1.5 times as large and twice as large as the machining region of the workpiece (See either Figure 3b or 4b, where imaging region 17 is larger than processing region 12) (para. 0042; “An irradiation beam diameter of the laser beam for processing 10 is 0.1 mm to 1 mm, a width of the weld bead 14 is about 0.1 mm to 3 mm, and the imaging region 17 is about 1 mm to 20 mm vertically and horizontally.”).  
Regarding claim 12, the primary combination, as applied to claim 1, teaches each claimed limitation.
4) reflected from the workpiece (Figures 3b or 4b) (para. 0044; “an image of the processing point 11 and the peripheral area thereof in the imaging region 17, generated by the illumination light 4, is formed on the CMOS camera imaging plane 9 via the imaging optical system 5 and the condensing lens 7.”), wherein a spectral range of the detector device is selected or adjustable such that it at least partially coincides with at least one of the spectral range of the illumination laser beam and the reflected illumination laser beam (para. 0035; “camera 6 is a silicon semiconductor and has a spectral sensitivity characteristic shown in FIG. 2, where the peak is in red and the sensitivity is observed in visible light to 1100 nm near-infrared, and an image is formed on an imaging plane 9 of the camera 6.”).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JUSTIN C DODSON whose telephone number is (571)270-0529. The examiner can normally be reached Mon.-Fri. 7:00-3:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ibrahime Abraham can be reached on (571)270-5569. The fax phone 
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JUSTIN C DODSON/Primary Examiner, Art Unit 3761